F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          APR 12 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    THOMAS E. SCHERER,

                Plaintiff-Appellant,

    v.                                                   No. 99-3239
                                                    (D.C. No. 97-CV-2680)
    G.E. CAPITAL CORPORATION,                              (D. Kan.)
    doing business as Monogram Retailer
    Credit Services, Inc.,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before KELLY , HENRY , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff pro se Thomas E. Scherer appeals the district court’s dismissal of

his employment discrimination case on summary judgment. Plaintiff filed this

action against defendant his former employer under the Americans with

Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213, and Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, alleging that defendant

discriminated against him by discharging him and failing to reasonably

accommodate his disability (bipolar and obsessive compulsive disorders).

Plaintiff also alleged discrimination on the basis of his gender. We have

jurisdiction under 28 U.S.C. § 1291, and affirm.

       We review a grant of summary judgment de novo and apply the same

standard as applied by the district court.   See Sorenson v. University of Utah

Hosp. , 194 F.3d 1084, 1086 (10th Cir. 1999). Summary judgment is appropriate

“if the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c). As required, “we view the factual record and

inferences therefrom in the light most favorable to the nonmoving party.”

Bullington v. United Air Lines, Inc.    , 186 F.3d 1301, 1313 (10th Cir. 1999)   .

       Once the moving party meets its “initial burden to show that there is an

absence of evidence to support the nonmoving party’s case,”       Thomas v. IBM ,


                                             -2-
48 F.3d 478, 484 (10th Cir. 1995) (quotation omitted        ), it is the nonmoving party’s

burden to “identify specific facts that show the existence of a genuine issue of

material fact.”    Id. “The party opposing the motion must present sufficient

evidence in specific, factual form for a jury to return a verdict in that party’s

favor.” Id. (quotation omitted).

       On appeal, plaintiff contests the district court’s findings that he was not a

disabled individual under the ADA and that he did not request reasonable

accommodation and make his limitations known to defendant. Plaintiff also

contests the district court’s application of     Murphy v. United Parcel Service, Inc.   ,

119 S. Ct. 2133, 2137 (1999). Plaintiff does not challenge the district court’s

dismissal of his reverse gender discrimination claim.       1



       We have reviewed the parties’ submissions, the record, the sealed

documents,   2
                 the relevant law, and the district court’s decision. We have nothing

further to add to the district court’s thorough, well-reasoned decision. Therefore,

we affirm the district court for substantially the same reasons stated in that

court’s Memorandum and Order dated July 1, 1999.

1
       Although in his opening brief, plaintiff claimed the district erred in
dismissing his gender discrimination claim, he subsequently dropped the issue in
his reply brief. See “Appellant Response to the Appellee Brief” at 4, ¶ 4.
2
      Plaintiff submitted documents under seal from the Social Security
Administration and the Veterans Administration. We have reviewed these
documents and conclude that they do not affect the disposition of plaintiff’s
appeal.

                                               -3-
      We hereby AFFIRM the judgment of the district court, GRANT plaintiff’s

motion to submit documents under seal, DENY plaintiff’s motion to reconsider

the stay, and DENY all other outstanding motions.



                                                    Entered for the Court



                                                    Michael R. Murphy
                                                    Circuit Judge




                                       -4-